       Case 2:18-cr-00105-SAB          ECF No. 59    filed 11/08/19   PageID.267 Page 1 of 3




1                             Lorinda Meier Youngcourt
                              Trial Attorney, Indiana Bar 14411-49
                              Federal Defenders of Eastern WA & ID
2                             10 North Post, Suite 700
                              (509) 624-7606
3                             Lorinda_Youngcourt@fd.org
                              Counsel for Amanda Gayle Ferguson
4

5

6                               UNITED STATES DISTRICT COURT

7                             EASTERN DISTRICT OF WASHINGTON
                                   The Honorable Stanley A. Bastian
8

9

10    UNITED STATES OF AMERICA,                       Case No. 2:18-cr-000105-SAB-1
11               Plaintiff,                           DEFENDANT’S RESPONSE TO UNITED
                                                      STATES’ SENTENCING MEMORANDUM
12          v.
13    AMANDA GAYLE FERGUSON,
14               Defendant.
15

16         AMANDA GAYLE FERGUSON, by counsel, files her response to the United
17   States’ Sentencing Memorandum. The government recommends a sentence of 96
18   months because “the Defendant is in need of a prolonged period of drug treatment”
19   and “[a] longer sentence in this case may provide greater opportunities for treatment.”
20   [ECF 58, pg. 3, lines 19-22].
21
     DEFENDANT’S SENTENCING MEMORANDUM - 1
         Case 2:18-cr-00105-SAB     ECF No. 59   filed 11/08/19   PageID.268 Page 2 of 3




1           The Federal Bureau of Prisons maintains a website with a few pages devoted to

2    Substance Abuse Treatment under the heading of Custody and Care.

3    https://www.bop.gov/inmates/custody_and_care/substance_abuse_treatment.jsp

4    (last visited 11/5/2019). The BOP identifies drug abuse treatment as an evidence

5    based best practice with “enormous safety and economic benefits to the public.”

6    According to the site, BOP provides in-custody: 1) drug abuse education; 2)

7    nonresidential drug abuse treatment; and 3) a residential drug abuse program (RDAP).

8    The longest of these programs, RDAP, “is typically nine months in duration.” If

9    Amanda requested and BOP provided all the available in-custody substance abuse

10   education and treatment available, it would not take 96 months. She could complete

11   all the treatment and education available in 70 months.

12          According to the BOP website, two facilities in its western region have RDAP

13   for women, FCI Dublin, California and SCP Phoenix, Arizona.

14   https://www.bop.gov/inmates/custody_and_care/docs/rdap_locations090119.pdf

15   (last visited 11/5/2019). Amanda requests the Court recommend BOP place her at

16   one of these two facilities.

17   \

18   \

19   \

20   \

21
     DEFENDANT’S SENTENCING MEMORANDUM - 2
       Case 2:18-cr-00105-SAB        ECF No. 59    filed 11/08/19   PageID.269 Page 3 of 3




1    Dated: November 8, 2019

2                                               /s/Lorinda Meier Youngcourt
                                                Lorinda Meier Youngcourt
3                                               Federal Defenders of Eastern WA & ID
                                                10 North Post, Suite 700
4                                               (509) 624-7606
                                                Lorinda_Youngcourt@fd.org
5                                               Counsel for Amanda Gayle Ferguson

6
                                       Certificate of Service
7
              I certify that on November 8, 2019, I electronically filed the foregoing with the
8
     Clerk of the Court using the CM/ECF System. A copy of which notify Assistant
9
     United States Attorney Timothy J. Ohms and United States Probation Officer Cassie
10
     Lerch.
11
                                                /s/Lorinda Meier Youngcourt
12                                              Lorinda Meier Youngcourt
                                                Federal Defenders of Eastern WA & ID
13                                              10 North Post, Suite 700
                                                (509) 624-7606
14                                              Lorinda_Youngcourt@fd.org
                                                Counsel for Amanda Gayle Ferguson
15

16

17

18

19

20

21
     DEFENDANT’S SENTENCING MEMORANDUM - 3
